Fourth Court of Appeals
                                San Antonio, Texas
                                     February 20, 2019

                                   No. 04-18-00103-CV

  WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                         Energy Resources Corp,
                               Appellants

                                             v.

                        Fernando RAMIREZ and Minerva Ramirez,
                                     Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVT003262-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER
       The appellants’ second unopposed joint motion for extension of time to file brief is
hereby GRANTED. Time is extended to April 1, 2019.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court